Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	On February 8, 2022,  Examiner requested from Applicant’s representative, Donald Palladino, terminal disclaimers to be filed to overcome the non-statutory ordinary double patenting rejection of record.

Response to Arguments
	Applicant’s claim amendments and remarks filed January 31, 2022 have been fully considered and are persuasive in overcoming all §112, §102 and §103 and double patenting rejections of record.  All rejections of record are withdrawn. The terminal disclaimer filed February 9, 2022 is proper and has been accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 and 15-16 are allowed for reasons put forth in the non-final office action dated December 29, 2021 pages 12-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766